Per Curiam.

The commission does not dispute Brown’s applicability. It instead asserts that the criminal activities that led to the claimant’s incarceration may be so inconsistent with his allegation of an inability to perform sustained remunerative employment as to warrant further commission investigation. We find that the commission’s position lacks merit.
We acknowledge at the outset that the payment of workers’ compensation benefits to an imprisoned claimant is offensive to many. Legislation has since eliminated the ability of more recently injured claimants to receive workers’ compensation while jailed. R.C. 4123.54. In this case, however, the unpopularity of claimant’s receiving compensation is insufficient to sustain the commission’s-position.
The record is very sparse. Claimant was originally charged with drug trafficking, aggravated robbery, and attempted murder. The offenses for which he was convicted are not known, nor are the details of the crime(s). However, even if claimant were convicted of all the aforementioned charges, it does not necessarily follow that claimant’s commission of drug trafficking, aggravated robbery, or attempted murder establishes a physical ability to perform sustained remunerative employment.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Resnick and Lundberg Stratton, JJ., dissent.